ORDER
PER CURIAM.
On April 4,1996, the Court issued an order that affirmed the decision of the Board of Veterans’ Appeals (BVA), in part, and vacated the decision with respect to the appellant’s claim for pulmonary disease, including asbestosis, and remanded that claim to the BVA. On April 25, 1996, the Secretary filed a motion for reconsideration and for panel review. On consideration of the foregoing and the record on appeal, it is by the single judge
ORDERED that the Secretary’s motion for reconsideration is denied. It is by the panel
ORDERED that the Secretary’s motion for review by a panel is denied.